FIFTH DIVISION
                                MCFADDEN, P. J.,
                              GOBEIL and PINSON, JJ.

                     NOTICE: Motions for reconsideration must be
                     physically received in our clerk’s office within ten
                     days of the date of decision to be deemed timely filed.
                                https://www.gaappeals.us/rules



                                                                        June 9, 2022




In the Court of Appeals of Georgia
 A22A0448, A22A0449. THE STATE v. BERRIEN & vice versa.

      PINSON, Judge.

      Neil Berrien was indicted on one count of rape. Before trial, the trial court

granted the defense’s motion to suppress a pre-arrest statement Berrien made to

investigators without first being given Miranda1 warnings. The court also granted the

State’s motion under OCGA § 24-4-413 to admit evidence of a prior rape that Berrien

was accused of. The State challenges the suppression ruling, and Berrien challenges

the ruling admitting the evidence of the prior alleged rape.

      We conclude that the trial court erred in granting Berrien’s motion to suppress

his statement. He gave that statement in a 45-minute pre-arrest interview conducted

in an unlocked room at the police station at a time of his choosing. In addition, he was

      1
          Miranda v. Arizona, 384 U. S. 436 (86 SCt 1602, 16 LE2d 694) (1966).
not physically restrained, was told he was not being “accused of” anything, and he

was given water, was allowed to keep his cell phone, and was left alone during a

break. Although he would have needed assistance to leave the secured area of the

building where the interview room was located, a reasonable person in Berrien’s

circumstances would not have perceived that he was in custody. So Miranda

warnings were not required, and the failure to give them is not a basis for suppressing

the statement. We therefore reverse the trial court’s order granting the motion to

suppress.

      The trial court did not err, however, in its decision to admit evidence of the

prior alleged rape. Although Berrien was not prosecuted for the alleged rape, the

evidence the State has proffered would be enough to enable a jury to find by a

preponderance of the evidence that Berrien committed that crime. And because the

primary disputed issue here is the victim’s consent, the trial court did not abuse its

discretion in finding that the probative value of this other-act evidence was not

substantially outweighed by its risk of causing unfair prejudice. We therefore affirm

the trial court’s order permitting the introduction of that evidence.




                                          2
                                     Background

      (a) The Alleged Offense and Resulting Investigation

      Berrien was indicted for rape after the victim, K. C., accused him of getting her

intoxicated and having forcible intercourse with her. According to the State’s proffer

at a pretrial motion hearing, the victim reported to police that Berrien, with whom she

had previously had an “on-and-off consensual sexual relationship,” asked to come to

her home one evening in June 2019. The victim agreed, and Berrien arrived late in the

evening with two bottles of Sangria and a hookah. After finishing one glass of

Sangria and starting another, the victim “began to feel as if she had no control over

her body” and noticed that Berrien was looking at her “with . . . a sinister grin on his

face.” The victim alleged that Berrien helped her onto her bed, took off her pants, and

began penetrating her vagina with his fingers. According to the victim, she asked him

to stop, but he continued, and she felt “paralyzed” from the Sangria. Berrien held her

in place and ultimately began “pounding” into her vagina with his penis, refusing to

stop despite her repeated pleas and her effort to “block him with her hand.”

Afterward, the victim vomited and “began yelling at [Berrien] for what he’d done.”

He claimed he had done nothing wrong, and she then passed out. The next day, the

victim reported the attack and underwent a sexual assault examination. According to

                                           3
the victim, the nurse who examined her stated that she “had been raped with such

force that her cervix had shifted.”

      About two weeks after the alleged rape, Berrien was interviewed by

investigators with the Kennesaw Police Department. In the interview, which was

recorded on video, Berrien admitted to having sex with the victim and acknowledged

that he had continued to do so even after she told him twice to stop. An arrest warrant

was issued the following day, and Berrien was later indicted.

      (b) Pretrial Proceedings

      Before trial, both Berrien and the State filed evidentiary motions. Berrien filed

a Jackson-Denno2 motion to suppress evidence of his statements to investigators. He

argued in the motion that he was in custody at the time of his interview and thus

should have been given Miranda warnings before being questioned. And the State

filed a notice of intent to offer evidence of another alleged rape committed by

Berrien, relying on OCGA § 24-4-413.3 .



      2
          Jackson v. Denno, 378 U. S. 368 (84 SCt 1774, 12 LE2d 908) (1964).
      3
        Under OCGA § 24-4-413 (a), when “the accused is accused of an offense of
sexual assault, evidence of the accused’s commission of another offense of sexual
assault shall be admissible and may be considered for its bearing on any matter to
which it is relevant.”

                                          4
      Both motions were argued at a pretrial hearing.

      (1) Jackson-Denno Motion

      For the Jackson-Denno motion, the State presented the testimony of one of the

interviewing officers, Detective Michael Alvarez, and introduced the video recording

of Berrien’s interview, which was played for the trial judge. Before interviewing

Berrien, Detective Alvarez had interviewed the victim and several other witnesses,

including the victim of the prior alleged rape. He had also reviewed the sexual-

assault-examination report, which showed injuries resulting from the alleged attack

on K.C.

      Detective Alvarez testified that he called Berrien on July 10, 2019 and asked

him to come to the police station annex for an interview on July 12. Berrien agreed

but then called back to ask if he could come sooner, and Detective Alvarez agreed to

meet that afternoon. When Berrien arrived at the annex building, Detective Alvarez

met him in the waiting room, which was separated from the rest of the building by a

locked door. Detective Alvarez escorted Berrien down the hall to an interview room,

where another detective was waiting to help conduct the interview, and shut the door

behind them. Detective Alvarez could not recall whether that door had a lock, but in



                                         5
the video the door appears not to have one, and the detectives are shown freely

opening and closing the door without locking or unlocking it.

      Detective Alvarez testified that Berrien was a suspect at the time he was

interviewed. He acknowledged that Berrien was not given Miranda warnings before

or during the interview, explaining that this was because Berrien “was not in

custody.” As Detective Alvarez testified and as the video confirms, Berrien was not

told that he was under arrest, or that he was not under arrest, and there was no

discussion at any time of whether he was free to leave. But at one point during the

latter half of the interview, one of the detectives implied Berrien would be leaving,

stating, “I don’t want you to walk out of here and us not be clear about” what

happened.

      The interview lasted approximately 45 minutes. Berrien told the officers that

he had gone to the victim’s apartment with a hookah and some wine and that, after

drinking and talking, they began kissing and then had sex. He denied intending to

have sex against the victim’s will, but he did eventually admit that she had told him

to stop at least twice. As Berrien’s account of events unfolded, the officers told him

several times that they already “[knew] what happened,” but that there were “some

things” they needed him “to fill in.” They asked whether he had “[made] a mistake,”

                                          6
positing, for example, that perhaps he had “[had] a little too much to drink and

[gotten] carried away.” They also informed him that they had received “medical

information” indicating that the victim was “pretty hurt.” After hearing this, Berrien

remarked, “I feel like I’m being cornered.” In response, one of the detectives told

Berrien they were “not accusing” him.

      The video shows that, during the interview, Berrien was sitting in a chair

against the wall, diagonal from the closed door. The second detective was seated next

to the door, and Detective Alvarez, who can be heard but not seen during the

interview, appears to be situated across from Berrien. Berrien was not handcuffed or

otherwise physically restrained, and he had his cell phone with him during the

interview, including during a brief break when the detectives left him alone in the

room. Berrien had a cup of water with him during the interview, which he was

permitted to refill during the break. When the interview was finished, Berrien left in

his own car, which was parked behind the annex building during the interview.

      The evidence is unclear about whether Berrien was able to exit the building on

his own. Although the annex building had a side door leading outside, which

Detective Alvarez believed was unlocked from the inside, Alvarez could not recall

whether Berrien had exited through that door or through the door leading back into

                                          7
the waiting room. As to the latter door, Detective Alvarez first said that he “[didn’t]

believe” there was a code required to open it from the inside, but when further

pressed on this subject, he replied, “I don’t recall.”

      (2) Prior Sexual Assault Evidence

      As for the OCGA § 24-4-413 motion, the State made a proffer as to Berrien’s

alleged rape of another victim, S. R. According to the proffer, S. R. went to the

Cartersville Medical Center in February 2019 for a sexual-assault examination. She

reported to police that the previous night, Berrien, whom she described as a “friend”

that she had known “for about a month,” had come to her apartment to have drinks

and smoke marijuana. She recalled falling asleep with her clothes on, but woke up the

next morning in her bed, unclothed, “[feeling] like she had had sex.” When Berrien

was later interviewed by police, he admitted to having sex with S. R., but he claimed

it was consensual. The police ultimately declined to bring charges.

      In response to the State’s proffer of S. R.’s accusation, the defense offered the

police report and the sexual assault nurse examiner (SANE) report from the incident.

After detailing the victim’s allegations and Berrien’s statements to police, the police

report concludes that the case was being closed “[d]ue to lack of probable cause” that

a crime was committed. The SANE report reflects S. R.’s statements to the police and

                                           8
the nurse examiner that she did not remember what had happened after she fell asleep

and that she had vomited at some point during the evening. The SANE report

indicates that there were no “assault-related findings” from the exam.

      (3) Evidentiary Orders

      Following the hearing, the trial court, in separate orders, granted Berrien’s

Jackson-Denno motion and the State’s OCGA § 24-4-413 motion.

      For the Jackson-Denno motion, the trial court concluded that, at the time of his

interview, Berrien was in custody and thus Miranda warnings should have been

given. In support of this conclusion, the court cited its findings that Berrien was the

only suspect at the time of the interview; that access into and out of the police annex

where the interview took place was restricted, such that Berrien had to be “let in” and

“let out” of the building; that the interview room itself “was locked behind Mr.

Berrien” and “the doors to leave the room were behind one of the officers involved

in the interview”; and that Detective Alvarez told Berrien during the interview “he

already knew what happened” but “never told Mr. Berrien that he was not under

arrest or that he was free to leave.” Under these circumstances, the court concluded,

a reasonable person would have believed he was in custody, and therefore Miranda

warnings were required.

                                          9
      As for the OCGA § 24-4-413 motion, the court concluded that the evidence of

Berrien’s prior alleged sexual assault against S. R. was “properly admissible . . . to

show [Berrien’s] propensity to commit” the crime charged here. In reaching this

conclusion, the court found that the probative value of the evidence was not

substantially outweighed by the danger of undue prejudice.

      The State appealed the grant of the motion to suppress,4 and Berrien cross-

appealed the OCGA § 24-4-413 ruling.

                                     Discussion

                                Case No. A22A0448

      1. In its appeal, the State contends that the trial court erred in concluding that

Berrien was in custody at the time of his police interview, and so the court erred in

suppressing the statements he made during the interview.

      “A person is considered to be in custody and Miranda warnings are required

when a person is (1) formally arrested or (2) restrained to the degree associated with

a formal arrest. Unless a reasonable person in the suspect’s situation would perceive

that he was in custody, Miranda warnings are not necessary.” State v. Troutman, 300


      4
        See OCGA § 5-7-1 (a) (5) (permitting State’s appeal from an order excluding
certain evidence the State seeks to offer at trial).

                                          10
Ga. 616, 617 (1) (797 SE2d 72) (2017) (citation and punctuation omitted). Put

another way, whether a person is “in custody” for Miranda purposes depends on

“whether a reasonable person in the suspect’s situation would perceive that he was

at liberty to terminate the interview and leave.” Drake v. State, 296 Ga. 286, 289 (1)

(766 SE2d 447) (2014). In making this determination, courts must consider the

totality of the circumstances, viewed from the standpoint of a reasonable person,

“without regard for the subjective views of the suspect or the interrogating officer.”

State v. Walden, 311 Ga. 389, 390 (858 SE2d 42) (2021) (citation and punctuation

omitted). To this end, courts look at things like the location and duration of the

questioning, statements made during the interview, and whether the suspect was

physically restrained during, and released after, the questioning. Id.

      This “in custody” question is a mixed question of fact and law. Walden, 311

Ga. at 390. In reviewing the trial court’s ruling on this issue, we accept the trial

court’s findings on disputed facts and credibility of witnesses unless they are clearly

erroneous. Id. We may also consider facts that are “‘indisputably discernible’” from

the video recording. State v. Abbott, 303 Ga. 297, 299 (1) (812 SE2d 225) (2018). We

then apply the relevant legal principles to these facts de novo. Walden, 311 Ga. at

390. Many of the relevant facts here are undisputed, and most of the undisputed

                                          11
facts support the conclusion that Berrien was not in custody during the interview.

Detective Alvarez called Berrien to request that Berrien come for an interview, and

suggested their meeting take place two days later—hardly the type of request that

would be expected if Berrien was being detained. Berrien agreed, even requesting to

meet sooner than initially proposed, and he drove himself to the interview. The

interview lasted less than an hour, and Berrien was not denied necessaries like food,

water, or a bathroom break. Berrien was also told he was not being “accused of”

anything, and he was not told he was under arrest or not free to leave—in fact, more

than halfway through the interview, one of the detectives alluded to Berrien’s

“walk[ing] out of here.” And Berrien did leave at the end of the interview, in his own

car.

       The primary factual dispute centers on Berrien’s ability to exit the interview

and leave the premises at will. On this issue, we accept the trial court’s finding that

Berrien had to be “let out” of the doors of the building, but we must reject its finding

that the door to the interview room was locked and “behind” one of the detectives.

       The only evidence on the status of the building doors was the testimony of

Detective Alvarez. He equivocated on whether the door leading back through the

waiting room required a passcode, and although he recalled that the side exit door

                                          12
was unlocked, he did not say whether Berrien knew about that door. Based on this

evidence, the trial court concluded that Berrien had to be “let out” of the building.

Because these “legally significant facts were proved by evidence other than the video

recording, the trial court as fact-finder was entitled to determine the credibility and

weight of that other evidence.” Abbott, 303 Ga. at 299 (1). So we defer to the trial

court’s finding.

      But we must reject the trial court’s findings that the door to the interview room

was locked and “behind” a detective. If an appellate court can definitively discern

material facts exclusively from a video recording, “no deference to [the] findings of

[the] trial court” on those issues is required. Hughes v. State, 296 Ga. 744, 746 n.5

(770 SE2d 636) (2015) (citing Vergara v. State, 283 Ga. 175, 178 (1) (657 SE2d 863)

(2008)). Accord Walden, 311 Ga. at 395 (noting that because defendant’s encounter

with law enforcement was documented on video recordings, the Court “review[s] that

evidence de novo”). In the video of the interview, the door appears not to have a lock,

and the detectives are clearly shown freely opening and closing the door without

locking or unlocking it. And although the video shows that Berrien would have had

to walk past the second detective to leave the room, the door was clearly not “behind”

that detective.

                                          13
      So, for purposes of our review, the evidence about Berrien’s ability to leave

shows that Berrien was neither locked in the interview room nor blocked from its

door, but that he would have needed assistance to leave the building. These

circumstances alone do not establish that Berrien was in custody. Our Supreme Court

has held, for example, that a defendant was not in custody even though he was

interviewed in a secure section of the sheriff’s office where guests were not allowed

to move about unaccompanied, because other circumstances indicated that he was

free to leave. State v. Rumph, 307 Ga. 477, 479, 481-82 (837 SE2d 358) (2019).

Similarly, a defendant was not in custody when he was interviewed in a monitored

back room of the police station, because other circumstances would have led him to

believe he was free to leave. Ward v. State, 313 Ga. 265, 274-75 (4) (b) (869 SE2d

470) (2022). Because the relevant inquiry is whether the totality of the circumstances

would lead a reasonable person to believe he was not free to leave upon request,

Drake v. State, 296 Ga. at 289 (1), the mere fact that the questioning took place in a

limited-access room in a police station is not enough to establish that Berrien was in

custody.

      Nor does the fact that Berrien was a suspect at the time he was interviewed

necessarily establish that he was in custody. The question “is not whether the

                                         14
investigators believed the appellant [was] a suspect but rather . . . whether a

reasonable person in the appellant’s position would have believed his freedom was

restrained.” Grayer v. State, 282 Ga. 224, 229 (3) (647 SE2d 264) (2007). Even the

fact that a defendant was the “prime suspect” at the time of the questioning does not

establish that the defendant was in custody for Miranda purposes, as long as a

reasonable person would have believed he was free to leave. Tolliver v. State, 273 Ga.

785, 786 (546 SE2d 525) (2001). And here, even if the detectives became more

convinced as the interview progressed that they had probable cause to arrest Berrien,

an intent to arrest in the future is irrelevant to the custody determination “unless the

police communicate [that] intent during the course of the interrogation.” State v.

Billings, 303 Ga. App. 419, 421 (693 SE2d 627) (2010). No such intent to arrest was

communicated to Berrien here. To the contrary, the detectives alluded to his

“walk[ing] out of here,” even after he admitted that he continued having sex with the

victim after she told him to stop.

      Considering the totality of the circumstances outlined above, we conclude that

Berrien was not in custody at the time of his interview. Berrien drove himself to and

from the interview, which was scheduled at a time of his choosing, and he was

interviewed for less than an hour, free of physical restraints in an unlocked room,

                                          15
where he was allowed to keep his cell phone and was left alone for a break. He was

told during the interview that he was not being “accused of” anything, and one of the

detectives even made reference to Berrien’s leaving the station after the interview.

Although he would have needed assistance to leave the building, a reasonable person

in Berrien’s shoes would have perceived that he was free to end the interview and

leave. See Drake, 296 Ga. at 289 (1). See, e.g., Acosta v. State, 311 Ga. 320, 321-23

(1) (a) (857 SE2d 701) (2021) (defendant was not in custody when, among other

things, he agreed to accompany investigators to the police station to be interviewed,

was not physically restrained, and was allowed to keep and use his phone); Harper

v. State, 310 Ga. 679, 683 (2) (853 SE2d 645) (2021) (defendant was not in custody

when, among other things, he agreed to go with officers to police headquarters, was

not handcuffed or threatened, and was allowed to leave after the hour-long interview).

      Because Berrien was not in custody for his interview, he was not entitled to a

Miranda warning at that time, and the failure to give that warning was not a valid

basis for suppressing his statements made during the interview. See, e.g., Walden, 311

Ga. at 395-96. It was error to conclude otherwise.




                                         16
                                  Case No. A22A0449.

       2. In his cross-appeal, Berrien contends that the trial court erred in admitting

evidence of his alleged sexual assault on S. R. under OCGA § 24-4-413. He contends

that the evidence is not relevant and will be unduly prejudicial, noting that

investigators declined to pursue criminal charges.

       Code Section 24-4-413 generally allows the prosecution in a sexual-assault

case to offer “evidence of the accused’s commission of another offense of sexual

assault” for its bearing on “any matter to which it is relevant,” id. at (a), including the

defendant’s propensity to commit sexual assault. Dixon v. State, 350 Ga. App. 211,

213 (1) (828 SE2d 427) (2019).5 This provision creates “a rule of inclusion, with a

strong presumption in favor of admissibility.” Dixon, 350 Ga. App. at 213 (1)

(citation and punctuation omitted). At the same time, in considering extrinsic

evidence of another offense, the trial court must balance the relevance of the evidence

against its potential to cause unfair prejudice to the defendant. Id. at 213-14 (1); see

also OCGA § 24-4-403 (evidence otherwise admissible may still be excluded “if its

probative value is substantially outweighed by the danger of unfair prejudice”). This

       5
        An “offense of sexual assault” includes “any conduct . . . that would be a
violation of” specified Code sections defining sexual offenses, including rape and
sexual battery. Id. at (d) (1).

                                            17
balancing requires “a common sense assessment of all the circumstances surrounding

the extrinsic offense, including prosecutorial need, overall similarity between the

extrinsic act and the charged offense, as well as temporal remoteness.” Dixon, 350

Ga. App. at 214 (1) (citation and punctuation omitted). On appeal, a trial court’s

decision to admit evidence of this nature is reviewed only for abuse of discretion. Id.

at 213 (1).

      (a) Berrien first contends that evidence about S. R.’s sexual-assault allegation

is not relevant because he was never charged with any crime and thus “there was no

evidence presented that an offense of sexual assault occurred.” This argument is

directly refuted by our precedent, which holds that “‘criminal charges are not required

for the admission of other acts evidence’” under OCGA § 24-4-413. Latta v. State,

341 Ga. App. 696, 700 (2) (802 SE2d 264) (2017) (in child molestation case,

witness’s testimony about defendant’s previous acts of molestation, which were

reported to police but never charged as crimes, was admissible) (citation omitted).

Accord Dixon v. State, 341 Ga. App. 255, 259 (1) (a) (800 SE2d 11) (2017) (evidence

of defendant’s prior act of sexual battery, which was reported but never charged, was

admissible in child molestation case). Rather, it is enough that the evidence would

enable a jury to find by a preponderance of the evidence that the defendant committed

                                          18
the other offense. Latta, 341 Ga. App. at 700-01 (2); Dixon, 341 Ga. App. at 259 (1)

(a). And that standard is met here. The State proffered S. R.’s testimony detailing the

assault, and the police report reflects that Berrien admitted he had sex with S. R. on

the night in question. If offered at trial, this evidence would be sufficient for a jury

to find by a preponderance of the evidence that Berrien had non-consensual sex with

S. R. while she was intoxicated and unconscious. See Dixon, 341 Ga. App. at 258-59

(1) (a) (even a single witness’s uncorroborated testimony can provide adequate basis

for jury to find that prior act occurred). Because this evidence bears on Berrien’s

propensity to engage in non-consensual sex, it would be relevant here, where consent

is an essential element of the charged offense, see OCGA § 16-6-1 (a) (1), and is the

primary issue in dispute.

      (b) Berrien also contends that the evidence should be excluded under OCGA

§ 24-4-403 because its probative value will be substantially outweighed by the risk

that it would unfairly prejudice him at trial.

      The probative value of this evidence is substantial. The probative value of

specific evidence depends on two things: (1) the need to establish the fact for which

the evidence is offered, which in turn depends on that fact’s significance in the case

and whether or not that fact is disputed, and (2) the “marginal worth” of the evidence

                                          19
in establishing the fact, which depends on what other evidence is available. Olds v.

State, 299 Ga. 65, 75-76 (2) (786 SE2d 633) (2016). Here, the issue of consent is both

essential and disputed, so the need to establish this fact is strong. And the marginal

worth of the other-act evidence is high because the other available evidence on

consent just pits the victim’s word against Berrien’s. See Benning v. State, 344 Ga.

App. 397, 402 (810 SE2d 310) (2018) (where defendant claimed consent, need for

other-act evidence to bolster the victim’s credibility was high). See also Latta, 341

Ga. App. at 702 (2) (evidence of prior sexual offense was probative in rebutting

defendant’s claim that the act of which he was accused was an accident).

      On the other side of the ledger, the risk of unfair prejudice from this evidence

is relatively low. “Prejudice is not ‘unfair’ simply because it tends to inculpate the

defendant in an awful crime” but only if it creates an “undue tendency to suggest

decision on an improper basis [such as] an emotional one.” Morgan v. State, 307 Ga.

889, 897 (3) (c) (838 SE2d 878) (2020) (citation and punctuation omitted). The four-

month time span between the prior act and the crime charged here was short and so

does not support a finding of undue prejudice. And the similarity between the two

incidents—each involving allegations that Berrien had sex with unconscious victims

who had become intoxicated in his company—minimizes the risk of inflaming the

                                         20
jury based only on the accused’s general propensity towards criminality. See Dixon,

350 Ga. App. at 214 (1) (holding that prior acts of child molestation were sufficiently

similar to charged crime of child molestation, where all acts involved a similar

manner of touching victims, all of whom were family members who were around the

same age at the time of the incidents); Benning, 344 Ga. App. at 402 (holding that

prior sexual assaults were similar enough to charged crimes where they all involved

victims who were unconscious, barely conscious, or asleep); Latta, 341 Ga. App. at

702 (2) (holding that prior act of sexual battery was sufficiently similar to charged

crime of child molestation, where both involved the defendant’s inappropriate

touching of a vulnerable person, which the defendant claimed was accidental, while

the defendant was working at a job site).

      Given the above, the trial court’s determination that this evidence was

admissible under OCGA § 24-4-413 was not an abuse of discretion.

      Judgment affirmed in Case No. A22A0449 and reversed in Case No.

A22A0448. McFadden, P. J., and Gobeil, J., concur.




                                          21